NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GB CAPITAL HOLDINGS, LLC, a                     No. 19-55104
California Limited Liability Company,
                                                D.C. No. 3:18-cv-00312-WQH-
                Plaintiff-Appellee,             AGS

 v.
                                                MEMORANDUM*
JEFFREY GLENN HESTON,

                Claimant-Appellant,

 and

S/V GLORI B, a 1977 Sailing Vessel of
Approximately 27-Feet in Length, U.S.C.G.
Official No. 598405 and All of Her Engines,
Tackle Accessories, Equipment, Furnishings
and Appurtenances, in rem,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                             Submitted April 7, 2020**


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Jeffrey Glenn Heston appeals pro se from the district court’s January 22,

2019 order granting plaintiff GB Capital Holdings, LLC’s (“GB Capital”) motion

for an order of sale of the sailing vessel Glori B in GB Capital’s admiralty action in

rem. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s conclusions of law and for clear error the district court’s findings of fact.

Crowley Marine Servs. v. Maritrans, Inc., 530 F.3d 1169, 1173 (9th Cir. 2008).

We review de novo the district court’s interpretation of the Supplemental

Admiralty and Maritime Claims Rules. United States v. $11,500.00 in U.S.

Currency, 710 F.3d 1006, 1010 (9th Cir. 2013). We affirm.

      The district court did not err by granting GB Capital’s motion for an order of

sale because it properly concluded that GB Capital had met the requirements of

Supplemental Rule E(9)(a) and its factual findings were not clearly erroneous. See

Fed. R. Civ. P. Supp. R. E(9)(a)(i)(A)-(C) (the court may order all or part of the

property sold if the property is liable to deterioration by being detained in custody

pending the action, the expense of keeping the property is excessive or

disproportionate, or there is unreasonable delay in securing release of the

property).

      We reject as meritless Heston’s contentions regarding the district court’s

alleged lack of subject matter jurisdiction.


                                           2                                     19-55104
      Heston’s motion for judicial notice (Docket Entry No. 22) is denied.

      GB Capital’s request for sanctions, set forth in the answering brief, is

denied.

      AFFIRMED.




                                          3                                      19-55104